DETAILED ACTION

This Office Action is in response to the application as originally filed 03/25/2021. The detail office action to the pending claims 1-18 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Preliminary Amendment
Receipt is acknowledged of Applicant’s request for entry of the preliminary Amendment filed 03/25/2021. By this request, the specification, claims have been amended. Upon entry of the amendment, the pending claims 1-18 will be fully examined for patentability.

Response to Information Disclosure Statement
The information disclosure statement filed on 03/25/2021 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 is included in this correspondence.

Abstract Objections
The Abstract of the Disclosure filed 03/25/2021 is objected to because it is not a concise statement of the technical disclosure of the patent, rather it is rather a copy of a portion the claims. Furthermore, the Abstract should be a brief narrative of the technical disclosure as a whole and summarize the invention to enable the Office and the public to determine quickly from a cursory inspection the nature and gist of the technical disclosure. Applicant is reminded of the proper content of an abstract of the disclosure: If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a process, the steps. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Currently amended claims  are objected to because of the following informalities:  
Claims 1 includes block dot or circular bullet point symbols and dash symbols used to introduce items in a list. It is respectfully suggested deleting the bullet point and dash symbols from said claim. Appropriate correction requested.
Claim 6 recite several variables, such as “N”, “k’, etc., quantities which are assumed to vary in values. It is respectfully requested amending the claim to provided appropriate definition of said variable.. Appropriate correction requested.
Claims 6 includes block dot or circular bullet point symbols and dash symbols used to introduce items in a list. It is respectfully suggested deleting the bullet point and dash symbols from said claim. Appropriate correction requested.
Each of claims 7, 15, 16 include similar recitation of the variables as claim 6. These claims are objected to for same reason as noted above with claim 6. Appropriate correction requested.
Claims 7 includes block dot or circular bullet point symbols or dash symbols used to introduce items in a list. It is respectfully suggested deleting the bullet point and dash symbols from said claim. Appropriate correction requested.
Claim 10 includes block dot or circular bullet point symbols or dash symbols used to introduce items in a list. It is respectfully suggested deleting the bullet point and dash symbols from said claim. Appropriate correction requested.
Claims 15 includes block dot or circular bullet point symbols or dash symbols used to introduce items in a list. It is respectfully suggested deleting the bullet point and dash symbols from said claim. Appropriate correction requested.
Claims 16 includes block dot or circular bullet point symbols or dash symbols used to introduce items in a list. It is respectfully suggested deleting the bullet point and dash symbols from said claim. Appropriate correction requested.

Drawing Objections
The drawings were received on 03/25/2021, however the drawings are objected to because of defective images, faded text, blurred and/or illegible text (e.g. Figs. 4, 5, 7). The drawings are, also, objected to because they lack suitable descriptive legends required for understanding of the disclosed invention. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Allowable Subject Matter
 As allowable subject matter has been indicated, applicant's reply must either comply with all the objections stated above or specifically traverse each objection not complied with. See 37 CFR 1.111 (b) and MPEP § 707.07(a).

Claims 1-18 contain allowable subject matter. 
The following is an examiner's statement of reasons for determining allowable subject matter: 
The closest prior art of record are US 2003/0179137 to White et al (“White”), hereinafter); US2018/0198537 to Rexberg et al. (“Rexberg”, hereinafter).

Regarding Independent claims 1 and 10, the prior art of record, specifically 
White teaches An antenna system and an associated method are provided  that are capable of providing improved cross-polarization isolation, thereby negating the otherwise deleterious effects of cross-coupling between orthogonally polarized signals that occur within a dual orthogonally polarized antenna, such as a phased array antenna. Thus, the antenna system can more reliably transmit and/or receive dual orthogonally polarized signals over a wide range of elevation and azimuth scan angles (see for example, Figs 3-9 and Paras [0013]-[0018]). 
Rexberg teaches a technique for calibrating an antenna array (300) is described. The antenna array (300) includes a plurality of antenna elements (302). As to a method aspect of the technique, at least a first antenna element and a second antenna element are configured for a first operating mode. At least a third antenna element is configured for a second operating mode. The first operating mode includes transmission and the second operating mode includes reception, or vice versa. A first signal transfer between the first antenna element and the third antenna element as well as a second signal transfer between the second antenna element and the
third antenna element are measured. A ratio based is determined on the first signal transfer measurement and the second signal transfer measurement. The antenna array (300) is calibrated based on the determined ratio.  (see for example, Figs 1-4 and Paras [0007]-[0014]).
However, none of the prior arts cited alone or in combination provides the motivation to an antenna system  comprising:  a plurality of dual-polarized antenna elements ;  a plurality of transmit branches  coupled to the plurality of dual- polarized antenna elements , respectively; and  a plurality of receive branches  coupled to the plurality of dual- polarized antenna elements , respectively; and " a processing unit  associated with the antenna system , the processing unit  being adapted to: o obtain measurements of cross-polarization transfer functions between respective pairs of the plurality of dual-polarized antenna elements ; o compute : - coupling values for the respective pairs of the plurality of dual- polarized antenna elements , and - reflection coefficient values for a plurality of power amplifiers in the plurality of transmit branches , respectively, by numerically solving a system of equations in which: - the measurements of the cross-polarization transfer functions of the respective pairs of the plurality of dual-polarized antenna elements  are a function of the coupling values for the respective pairs of the plurality of dual-polarized antenna elements  and the reflection coefficient values; and - a subset of the coupling values are set to zero, wherein the subset of the coupling values are those for predetermined pairs of the plurality of dual-polarized antenna elements ; o compute  correction factors for the plurality of dual-polarized antenna elements  based on the coupling values and the reflection coefficient values; and o calculate  beam weighting factors for at least a subset of the plurality of dual-polarized antenna elements  based on the respective correction factors.as recited in independent claim 1,  and similarly recited in claim 10 and further limited in their dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure: see PTO-892 Notice of Reference Cited.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632